Citation Nr: 0640157	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-33 237	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee injury with 
degenerative changes.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from a February 2004 rating 
decision of the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Waco, Texas, and from a June 2004 
decision review officer (DRO) decision of Waco RO.  In 
February 2004, the RO denied a disability rating in excess of 
20 percent for the veteran's bilateral pes planus.  The 
veteran appealed this issue in September 2004.  The RO 
decision from February 2004 denied the veteran's claim of 
service connection for the residuals of his right knee injury 
with degenerative changes.  The DRO granted the veteran's 
right knee disability claim in June 2004 and assigned a 10 
percent disability rating.  The veteran appealed this issue 
in August 2005.   

In September 2006, the appellant appeared at the Waco RO and 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

At his September 2006 hearing, the veteran indicated he 
wanted to raise additional service connection claims, 
including claims for a lung disability and for alcoholism.  
These claims are referred to the RO for appropriate action.

The issue of entitlement to an increased rating for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's right knee has full extension and 80 degrees of 
flexion.  His range of motion is further limited by pain.  


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
right knee injury with degenerative changes, currently 
evaluated as 10 percent disabling, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The United States Court of Appeals for Veterans 
Claims (Court) recently held that these notice requirements 
apply to all five elements of a service connection claim, 
including (1) veterans' status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board believes these 
requirements must be analogously applied to increased rating 
claims.   

The Board finds that the requirements with respect to the 
content of the VCAA notice have been satisfied in this case.  
The August 2003 duty to assist letter informed the appellant 
what the evidence must show to establish entitlement to 
service connection for degenerative knee changes.  This 
letter notified the appellant that VA would help the 
appellant obtain such things as medical records, employment 
records, or records from other federal agencies.  The 
appellant was also told that it was his responsibility to 
make sure VA receives all requested records that are not in 
the possession of a federal agency.  A March 2006 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the August 2003 letter, which was 
provided prior to the initial unfavorable AOJ decision in 
February 2004, satisfied the requirements in effect at the 
time.  Current requirements were not met, however, until the 
March 2006 letter was sent.  However, because the appellant 
was given an opportunity to submit evidence in response to 
the March 2006 letter and was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim, any defect with respect to the timing of the 
notice is nonprejudicial. 

The duty to assist the veteran has also been satisfied in 
this case.  All available service medical records and VA 
medical records have been obtained and were reviewed in 
connection with the veteran's claim.  The veteran was also 
afforded VA examinations in October 2003 and June 2005.  The 
Board finds that these examinations are adequate for purposes 
of this appeal. The Board finds that further examination is 
not necessary, as there is sufficient medical evidence upon 
which the Board may base its decision.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case in July 2005, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an initial rating award is at issue, as is the case 
here, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected right knee injury with 
degenerative changes has been assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Under this diagnostic code, evaluations for limitation 
of knee extension are assigned as follows: extension limited 
to 5 degrees is 0 percent; extension limited to 10 degrees is 
10 percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  Normal range of motion of a knee 
is from zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

The veteran's right knee disability does not currently limit 
his extension to the 10 degrees required for a 10 percent 
disability rating.  Both VA examination reports, from October 
2003 and June 2005, have noted the veteran to have full 
extension to zero degrees.  However, both examination reports 
do indicate the veteran is limited by painful motion, and the 
RO has assigned a 10 percent rating accordingly.  See 
38 C.F.R. § 4.45.  Based on the relevant evidence of record, 
the Board agrees the veteran does not qualify for a higher 
disability rating for limitation of extension under 
Diagnostic Code 5261.  

VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  In October 
2003, the veteran had full flexion to 140 degrees with some 
pain.  In June 2005, he had flexion to 60 degrees without 
pain and to 80 degrees with pain.  Under DC 5260, flexion 
limited to 60 degrees warrants a noncompensable disability 
rating; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Under this diagnostic code, the veteran's disability 
would be noncompensable for limitation of flexion.  

In addition, VA General Counsel has also held in VAOPGCPREC 
23-97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that a separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have at 
least a noncompensable limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.  In the case at hand, the veteran has x-ray 
evidence of arthritis and qualifies for a noncompensable 
disability rating under DC 5260.  However, the examination 
reports of record specifically note no instability.   
Therefore, the veteran's knee disability is not compensable 
under DC 5257.

Nor does the veteran qualify for a higher disability rating 
under an alternate diagnostic code, as neither examination 
report indicates a finding of ankylosis (DC 5256), dislocated 
semilunar cartilage (DC 5258), or impairment of the tibia and 
fibula with at least moderate knee or ankle disability (DC 
5262).  

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The 
aforementioned disability might well cause some impairment in 
his daily activities, but there is nothing to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right knee injury with degenerative 
changes is denied.



REMAND

The veteran was scheduled for a VA examination in May 2006 to 
determine the current severity of his service-connected 
bilateral pes planus, and he failed to report.  Ordinarily, 
when a veteran fails without good cause to appear for a 
scheduled VA medical examination in a service connection 
case, the claim would be decided based upon the evidence of 
record.  See 38 C.F.R. § 3.655.  In this instance, however, 
the veteran indicated at his September 2006 hearing that he 
may not have received notice that he was scheduled for a May 
2006 VA examination of his feet.  Given that the claims 
folder contains no evidence that a notice was mailed to the 
veteran, the Board has agreed to schedule another 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
of the feet.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the physician 
prior to completion of the examination 
report.  The examiner must annotate the 
report that the claims file was in fact 
made available and reviewed.

The examiner is requested to identify all 
residuals attributable to the veteran's 
pes planus.  The examiner should assess 
whether the veteran's pes planus is 
manifested by marked pronation; extreme 
tenderness of plantar surfaces of the 
feet; marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation; not improved by orthopedic 
shoes or appliances; marked deformity 
(pronation, abduction, etc.); pain on 
manipulation and use accentuated; 
indication of swelling on use; 
characteristic callosities; weight bearing 
line over or medial to great toe; inward 
bowing of the tendo achillis; and/or pain 
on manipulation and use of the feet.

With respect to the veteran's subjective 
complaints of pain, the examiner is 
requested to comment whether pain is 
visibly manifested on movement of the feet 
and whether there is any other objective 
manifestation that would demonstrate 
functional impairment due to pain on use 
or due to flare-ups or weakness on 
repeated use attributable to pes planus.

Any indication that the veteran's 
complaints or other symptomatology are not 
in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 






 Department of Veterans Affairs


